

116 SRES 807 IS: Urging the Government of Uganda and all parties to respect human, civil, and political rights and ensure free and fair elections in January 2021, and recognizing the importance of multiparty democracy in Uganda.
U.S. Senate
2020-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 807IN THE SENATE OF THE UNITED STATESDecember 18, 2020Mr. Menendez submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONUrging the Government of Uganda and all parties to respect human, civil, and political rights and ensure free and fair elections in January 2021, and recognizing the importance of multiparty democracy in Uganda.Whereas the United States has an important interest in supporting democracy in Uganda and has consistently demonstrated support for the people of Uganda through efforts to advance good governance, economic growth, and improved access to health and education;Whereas Uganda has been an important security partner of the United States, including through its contributions to the counter-terrorism efforts in East Africa, and to the African Union Mission in Somalia;Whereas Uganda remains one of the top refugee hosting countries in the world, a contribution that plays an important role in regional stability and humanitarian protection;Whereas more than 75 percent of Uganda’s population is younger than 30 years of age, and the political, economic, and social stability of country will be shaped by the welfare of its youth, and their access to opportunity, equality, and dignified lives;Whereas respect for human, civil, and political rights and deepening multiparty democracy are essential to Uganda’s long-term economic prosperity and political stability;Whereas the conduct of elections, particularly the January 2021 elections, will have a significant impact on the trajectory of democratic growth in Uganda and its relationship with the United States;Whereas the National Resistance Movement (referred to in this preamble as NRM) took control of the Government of Uganda in 1986 after period of protracted conflict and has dominated the political affairs in Uganda ever since;Whereas Yoweri Museveni has served as Uganda’s head of state since 1986, making him the third-longest actively serving head of state in Africa;Whereas Uganda has had national elections since 1996, and multiparty elections since 2006, all of which have been won by the NRM and President Museveni;Whereas the NRM has engineered changes to the Ugandan constitution in 2005 and 2017, which removed presidential term limits and age-limits respectively, and have allowed President Museveni to remain in power for more than 3 decades;Whereas national elections in Uganda since 1996 have not met internationally accepted standards for free and fair polls, as the ruling party has leveraged access to, and influence over, state resources and institutions to tilt the electoral balance in its favor;Whereas Ugandan authorities have used coercive measures, including arbitrary arrests and detentions, torture, extra-judicial killings, and intrusive surveillance technology to intimidate and silence political opposition in the country;Whereas in March 2020, the Constitutional Court of Uganda annulled section 8 of the repressive Public Order Management Act of 2013, but Ugandan authorities continue to obstruct lawful assemblies by the political opposition, often through violence;Whereas the Museveni Administration has used arbitrary and partisan legal action, enabled by its control of the courts, to intimidate and silence members of the political opposition;Whereas Ugandan authorities have not been held accountable for human rights abuses, including those perpetrated against prominent members of the political opposition, including members of parliament;Whereas many Ugandan officials have not been held accountable for acts of gross corruption, which have been documented by Human Rights Watch in 2013 and other nongovernmental organizations (referred to in this preamble as NGOs), despite the existence of anti-corruption laws, including—(1)the Penal Code Act; (2)the Leadership Code Act, 2002; (3)the Inspectorate of Government Act, 2002;(4)the Anti-Corruption Act, 2009; and(5)the Public Finance Management Act, 2015;Whereas Ugandan authorities continue to deploy a range of restrictive and onerous administrative measures against NGOs, including—(1)the deregistration of more than 12,000 mostly local NGOs in November 2019;(2)the freezing of the bank accounts of some NGOs in December 2020; and(3)a broader range of actions designed to intimidate civil society, such as the denial of entry or deportation of some leaders of international NGOs in 2020;Whereas independent media outlets in Uganda have been placed under increasing duress by the Museveni Administration through regulatory and other administrative and legal actions designed to intimidate journalists who report independently;Whereas journalists working for foreign media outlets are now required to re-register with Ugandan authorities or risk criminal penalties and some foreign journalists have been deported from the country;Whereas Ugandan authorities have sought to undermine digital rights, including by—(1)subjecting people with large social media followings to onerous administrative regulation through the Uganda Communications Commission public notice of September 2020 and prior regulatory acts of the Uganda Communications Commission;(2)imposing burdensome taxes on social media users;(3)blocking access to social media during the 2016 elections; and (4)prosecuting some individuals who have criticized the Museveni Administration on social media platforms;Whereas although Uganda is home to one of the premiere institutions of higher education in Africa (Makerere University), Ugandan authorities have taken repeated action to suppress academic freedom and intimidate students and faculty that have been critical of the Museveni Administration, including by firing and jailing professors who criticize the regime;Whereas same-sex relations in Uganda remain criminalized under section 145 of the Penal Code Act, and people who identify as lesbian, gay, bisexual, transgender, or queer (referred to in this preamble as LGBTQ persons) face a range of direct punitive action from Ugandan authorities, such as arrest and detention, and a permissive environment that encourages impunity for attacks against LGBTQ persons;Whereas the Museveni Administration has deployed an escalating array of repressive measures before the January 2021 elections, including placing uneven and partisan limits on the campaign activity of leading opposition candidates and arresting some candidates, which have triggered protests and the subsequent use of force by the security apparatus to put down the protests, which led to the deaths of at least 28 people in November 2020:Now, therefore, be itThat the Senate—(1)condemns the Museveni Administration’s assault on democratic freedoms, including attacks on opposition politicians, assaults on journalists and media freedoms, and burdensome restrictions on nongovernmental organizations;(2)urges the Government of Uganda—(A)to respect the rights enshrined in the Constitution of the Republic of Uganda (referred to in this resolution as the Constitution) and relevant international obligations, particularly the rights to freedom of movement, expression, information, religion, association, equality, privacy, and personal security; and(B)to take immediate steps to improve the pre-election environment and to create conditions for credible democratic elections in January 2021 that enable Ugandan citizens the opportunity to freely exercise their right to vote;(3)calls upon the Government of Uganda and President Museveni—(A)to repeal repressive laws and administrative actions that are contrary to the principles of good governance, a healthy democracy, and the rights enumerated in the Constitution, such as—(i)colonial-era laws that target the LGBTQ community; and (ii)the Uganda Communications Commission’s September 2020 public notice that, in conjunction with other regulations, undermines digital rights;(B)to allow citizens, civil society organizations, and political parties to assemble peacefully and to freely express their views;(C)to immediately lift uneven and partisan restrictions on political activities, including the uneven, partisan, and violent application of COVID–19 restrictions on opposition political gatherings and rallies, and to safely allow opposition parties to hold political rallies, meetings, and demonstrations at times of their choosing;(D)to provide transparent, consistent, and nonintrusive procedures for nongovernmental organizations to register, and to enable them to carry out programs and other legal activity without interference from the state authorities;(E)to safeguard press and academic freedom, in accordance with the Constitution and the Universal Declaration of Human Rights, adopted in Paris December 10, 1948;(F)to condemn threats and attacks against opposition political parties and civil society, and to ensure accountability for harassment, intimidation, or physical attacks on members of the opposition;(G)to end the escalating campaign of repression against opposition candidates and their parties before the January 2021 elections; and(H)to guarantee the ability of domestic and international election observers to monitor the January 2021 polls without hindrance;(4)calls on the Secretary of State, and the heads of relevant departments and agencies of the United States Government to continue—(A)to speak out against the Government of Uganda’s efforts to undermine democracy; and (B)to hold the Government of Uganda accountable for respecting the rights of its citizens, in accordance with its Constitution and international obligations, including by—(i)considering the imposition of targeted sanctions and visa restrictions on actors involved in undermining credible, transparent elections, or for perpetrating or abetting human rights abuses;(ii)leading international partners and institutions, including those in Africa, in developing and implementing strategies and actions to promote and defend human, civil, and political rights and multiparty democracy in Uganda;(iii)immediately conducting a review of United States Government assistance and cooperation with the Government of Uganda for the purposes of reprioritizing areas and sectors of assistance should neutral observers determine that the January 2021 polls do not meet internationally accepted standards for credible elections; and(iv)insisting on full and public investigations that ensure accountability for acts of violence, harassment and intimidation perpetrated against political opposition, journalists, and members of civil society, especially before and after the January 2021 elections.